In re: Joseph B. Dupont, Sr. applying for Writs of Certiorari, Prohibition and Mandamus.
Writ granted limited to assignment of error number 4. The recused judge could not extend the restraining order. Judge Lewis S. Doherty has been appointed by this Court Judge ad hoc to dispose of all matters raised herein including the extension issuing or dissolving of restraining orders. The restraining order in existence by nature of the act of the recused judge must be dissolved. The cause rests in the judge ad hoc. All other issues are not considered.